            Case 3:11-cv-01771-MEM Document 214 Filed 01/19/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 ANTONELLO BOLDRINI,                       :

                     Plaintiff             :   CIVIL ACTION NO. 3:11-1771

             v.                            :        (JUDGE MANNION)

 MARTIN R. WILSON, et al.,                 :

                    Defendants             :


                                     ORDER
          In accordance with the memorandum issued this same day, IT IS


HEREBY ORDERED THAT:

          Plaintiff Boldrini’s motion for reconsideration of the court’s

          November 16, 2020 decision dismissing with prejudice his

          motion for relief from judgment under Rule 60(b)(1)-(6), (Doc.

          210), is DENIED, and this case shall remain closed.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: January 19, 2021
11-1771-02-ORDER
